Title: To John Adams from Jacob Morton, 9 October 1797
From: Morton, Jacob
To: Adams, John



Dr Sir,
New York Octr. 9. 1797

The Military of this City being desirous of testifying their respect to the President of the United States on his arrival by being under arms on the occasion, and the command of the Detachment which has been ordered out haveing been given to me, I would be greatly obliged to you, if you would make some arrangement by which his Excellency shall be informed of the intentions of the Military, and we also receive information of the hour at which he will arrive in the City and of the route, whether by Kingsbridge or Haerlem—The arrangements which have been made are, that the Brigadr. Genl. with the Officers of the Brigade mounted and two Troops of Horse will receive his Excellency on his arrival in the County, either at Kingsbridge or Haerlem, and the Infantry will receive him at the suburbs of the City and escort him to his Lodgings—It is probable also that a number of Citizens in Carriages and on horseback will join the Escort—I have directed a Horseman to attend you and carry any dispatches you may wish to forward—
I am with esteem / Your Hb. Servt.

Jacob Morton